Citation Nr: 1812828	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-34 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to August 12, 2012 for the award of a 30 percent rating for a headache disorder.


REPRESENTATION

Appellant represented by:	Jodi R. Wine, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1986 to November 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In October 2017, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  The Veteran's attorney did not appear for the hearing, but submitted an appellate brief in October 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran filed a claim seeking service connection for a headache disability on May 7, 2010.

2. A December 2011 rating decision granted service connection for a headache disorder, rated 0 percent, effective May 5, 2010; evidence received prior to the expiration of the appeal period for the December 2011 rating decision includes a November 2012 VA examination report that related to an unestablished fact necessary to substantiate a claim for increase.

3. The Veteran's May 2010 claim remained pending until a January 2013 rating decision granted an increased, 30 percent rating for the headache disorder, effective August 12, 2012.  

4. Prior to August 12, 2012, the Veteran' headache disorder is not shown to have been manifested by prostrating attacks occurring on an average once a month over the last several months.


CONCLUSION OF LAW

An effective date prior to August 12, 2012 for the award of a 30 percent rating for a headache disorder is not warranted.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400, 4.124a, Diagnostic Code (Code) 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  As the January 2013 rating decision granted an increased rating for the headache disorder and assigned an effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Veteran and his attorney argue the June 2011 VA examination was inadequate because the exam itself was short and because the examiner did not adequately describe the effect of the headaches on the Veteran's daily activities and ability to work.  The Board finds that these arguments are without merit.  The examiner noted the claims file was not available for review, but interviewed and examined the Veteran, assessed the nature and severity of the headaches, and provided findings that included the information needed to rate the headaches under the criteria for rating headache disabilities.  As will be further explained below, the examiner also described the functional impact of the headaches.  Accordingly, the Board finds that the examination report is in fact adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran and his attorney have not raised any other issues regarding VA's duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran filed a claim for service connection for headaches on May 7, 2010.  In a December 2010 statement, he reported medication prescribed for his headaches caused dizziness and vision difficulties.  

A May 2010 VA treatment record notes the Veteran reported a medication prescribed for headaches caused nausea and dizziness.  He was referred for alternative treatment. 

In a December 2010 statement, the Veteran reported his headaches had worsened over the prior year and a half.  He noted it seemed to help when he leaned forward and closed his eyes.

In a December 2010 statement, the Veteran's former partner reported that before they broke up in 2009 he used to put his head on her lap while she massaged it when he had severe headaches.  She reported their children told her they still massaged his head like she used to.  

In another December 2010 statement, a former supervisor related that the Veteran constantly complained of headaches when he worked with him from 1994 to 1997.  He often saw him squint his eyes and keep his head down because of the headaches.

In an April 2011 statement, the Veteran reported his headaches were constant.  

On June 2011 VA examination, the diagnosis was tension-type headache disorder.  The Veteran reported the headaches were constant and occurred daily and that he took pain medication daily.  There was no associated nausea, vomiting, or photophobia.  He reported he was able to function through the headaches.

A December 2011 rating decision granted service connection for a headache disorder and assigned a 0 percent rating, effective May 5, 2010.

On August 13, 2012, a prior representative informed the RO that the Veteran intended to file a claim for benefits.  [The Board notes the AOJ appears to have mistakenly identified the receipt date as August 12, 2012.]

In October 2012, the Veteran filed a claim for "constant and irritating" headaches that he believed were caused by his service-connected tinnitus.  In an accompanying statement, his prior representative noted the claim was for service connection.  

On November 2012 VA examination, tension headaches were diagnosed.   The Veteran reported he had daily headaches that caused tearing of the eyes, but not nausea, vomiting, or photophobia.  The severity of the headaches caused him to lie down several times a month.  The examiner checked the appropriate box to indicate he had prostrating attacks of non-migraine headache pain more frequently than once a month on average over the last several months.  The examiner opined the headaches did not impact his ability to work.

A January 2013 rating decision granted an increased, to 30 percent, rating for the headache disorder, effective August 12, 2012.

In a May 2013 notice of disagreement, the Veteran's prior representative argued the evidence showed the Veteran's headaches warranted a 30 percent rating from the effective date of grant of service connection based on the Veteran's reports of experiencing constant headaches.

In an October 2013 notice of disagreement, the Veteran asserted he reported he had the same symptoms prior to the November 2012 VA examination as he did during the examination.  

In an April 2014 statement, the Veteran acknowledged he did not file a notice of disagreement with the December 2011 rating decision, but argued the decision did not become final because the increased rating was awarded based on evidence received within one year of it being issued.  He asserted the June 2011 VA examination lasted only six minutes and that he reported the same symptoms as he did on November 2012 VA examination. 

In a September 2014 substantive appeal, the Veteran's attorney argued the October 2012 claim should have been considered a notice of disagreement with the December 2011 rating decision.  She asserted the evidence shows his headache disorder warranted a 30 percent rating from the date of service connection.  

In an October 2017 statement, a former coworker reported he worked with the Veteran from March 2009 to June 2011.  He reported he had to cover for the Veteran during his severe headaches, which caused him to lie down for 15 to 20 minutes about three or four times a week.  

In an October 2017 statement, the Veteran reported he had been experiencing debilitating headaches of the same severity from 2009 onward.  He reported the headaches substantially interfered with his daily living when he filed his claim for service connection in May 2010, causing him to lie down at least three times a week.  

In an October 2017 appellate brief, the Veteran's attorney argues the December 2011 rating decision did not become final because the Veteran's October 2012 claim should have been considered a notice of disagreement, or alternatively because the October 2012 statement and the November 2012 VA examination constituted new and material evidence under 38 C.F.R. § 3.156(b), as described in Buie v. Shinseki, 24 Vet. App. 242, 251-252 (2011).  She also asserted the medical evidence and statements from the Veteran and his acquaintances show the severity of the headaches warranted a 30 percent rating from May 2010 as there was no increase in severity in between then and the November 2012 VA examination.  

At the October 2017 hearing before the Board, it was argued that the December 2011 rating decision did not become final because the Veteran's October 2012 claim constituted a timely notice of disagreement with that decision.  He also asserted he was experiencing prostrating attacks when he filed his claim for service connection in May 2010 and that the severity of the headaches had not changed.

Legal Criteria

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later (emphasis added).  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  The effective date of an award on a claim for an increased rating is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date of the award is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(o).  VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  

The United States Court of Appeals for Veterans Claims (CAVC) has consistently held that when a statement is submitted within one year of a rating decision, even if it is not found to be a valid notice of disagreement with that prior rating decision, that "does not end the inquiry" as the statement (and any other submissions received within one year of the rating decision) must be examined to determine whether it includes the submission of new and material evidence.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  This is because "38 C.F.R. § 3.156(b) requires that any subsequent decision based on such evidence relate[s] back to the original claim."  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).

Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the definition for the phrase "new and material" contained in 38 C.F.R. § 3.156(a) applies to 38 C.F.R. § 3.156(b).  Id. at 1304. Thus, "new" evidence means existing evidence not previously submitted to agency decision makers, and "material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Under Code 8100, a 0 percent rating is warranted for migraines or headaches with less frequent attacks than for a 10 percent rating; a 10 percent rating is warranted for headaches with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating is warranted for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months; and a maximum 50 percent rating is warranted for headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Code 8100.  The rating criteria do not define "prostrating" and the courts have not undertaken to define "prostrating" for purposes of Code 8100.  Dorland's Illustrated Medical Dictionary defines prostration as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1531 (32d ed. 2012); see also New Oxford American Dictionary 1403 (3d ed. 2010) (defining "prostration" to include "extreme physical weakness or emotional exhaustion").  Lockett v. Shulkin, No. 16-0085, 2017 U.S. App. Vet. Claims LEXIS 1351 (Vet. App. Sep. 26, 2017).
Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis 

The Veteran did not initiate a timely appeal of the December 2011 rating decision.  Although he and his attorney contend that his October 2012 claim constituted a notice of disagreement with the December 2011 decision, the statement did not express disagreement with the rating assigned for the headache disorder in any way, and therefore cannot be considered a notice of disagreement.  38 C.F.R. § 20.201.  Nonetheless, as evidence was received was received prior to the expiration of the one year appeal period for the December 2011 rating decision, under Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) the Board must consider whether any of the evidence was new and material evidence relating to the old claim.

The August 2012 statement from the Veteran's prior representative is new evidence in the sense that it was not previously of record, but it is not material evidence.  The statement merely indicated the Veteran would file a claim in the future; the nature of the benefit sought was not described.  There was no evidence (or allegation) of a worsening of the headache disorder that would have required the December 2011 rating decision to be reviewed and readjudicated.  The statement, therefore, cannot be reasonably considered material to the December 2011 rating decision.  

It is not clear why the Veteran would file a claim of service connection (as his then representative explained) for headaches after the December 2011 rating decision had granted service connection for such disability.  Regardless, under a liberal reading, his October 2012 filing could be construed as a claim for increase.  However, to the extent he described his headaches as constant and irritating, such description of the headaches is cumulative and not new, as the record (the Veteran's April 2011 statement and June 2011 VA examination report) already showed the headaches to be constant and irritating.  The statement did not indicate the headaches involved prostrating attacks so as to suggest the disability was more severe than found at the time of the December 2011 rating decision.  The October 2012 claim therefore also cannot be considered material to the December 2011 rating decision.  

Finally, there is the report of the November 2012 VA examination, which was conducted within a year of the issue of the December 2011 rating decision and constructively of record (as of the date of the examination).  Inasmuch as the examiner checked the box to indicate the Veteran had prostrating attacks of headache pain (but interestingly further noted the headaches did not impact the Veteran's ability to work), the examination report suggests worsening of the disability and, therefore, would be considered new and material evidence requiring reconsideration of the December 2011 rating decision.  See 38 C.F.R. § 3.156(a); see also Bond, 659 F.3d at 1367-8.  

Inasmuch as the Board finds the December 2011 rating decision did not become final prior to readjudication in January 2013, the May 2010 claim remained pending, and the analysis regarding the effective date for the increased (30 percent) rating proceeds under Fenderson v. West, 12 Vet. App. 119 (1999), which provides for staged ratings to be assigned based on the facts found.  Here, under a very liberal reading of the August 2012 submission as a claim for increase, and granting the Veteran the benefit of the doubt, the RO concluded the level of impairment shown on the November 2012 VA examination could reasonably be considered to have been present from the August 12, 2012 filing expressing intent to file an unspecified claim for benefits and awarded a 30 percent rating from that date.  Accordingly, the question remaining before the Board is whether the criteria for a 30 percent rating for the headache disorder-characteristic prostrating headaches occurring monthly -were met at any time between May 7, 2010 and August 12, 2012 as when such were shown would be when entitlement arose and, therefore, the appropriate effective date for the 30 percent rating.

The Board finds the evidence does not show or suggest that at any time between May 7, 2010 and August 12, 2012 the headache disorder involved prostrating attacks.  While the headaches were shown to be constant and irritating prior to August 12, 2012, there is no indication prior to the November 2012 VA examination notation that they involved prostrating attacks, or extreme exhaustion, powerlessness, extreme physical weakness, or emotional exhaustion.  In December 2010, the Veteran reported leaning forward and closing his eyes lessened the severity of his headaches and his former partner reported their children massaged his head to help his pain, but, as was noted, on June 2011 VA examination, he reported he was able to function through the headaches.  While a former supervisor noted he witnessed the Veteran hold his head down due to the headaches, he only worked with the Veteran until 1997, well before the period under consideration.  Following the award of the 30 percent rating for the headache disorder, the Veteran, his attorney, and a former coworker asserted that he experienced prostrating attacks at least monthly prior to the November 2012 VA examination.  Notably, the former co-worker's statement refers generally to a slightly longer than two year period, including more than a year prior to the award of service connection (which period is not for consideration), and the description given (that they caused the Veteran to lie down for 15 to 20 minutes about three or four times a week) falls short of the above stated-definition of prostrating.  The Veteran's own recent assertions that his headaches were prostrating prior to August 2012 are contradicted by the contemporaneous evidence, particularly the Veteran's report to the June 2011 VA examiner that he was able to function through the headaches, are self-serving, and are not credible.  Thus, there is no probative evidence that during the period between May 7, 2010 and August 12, 2012 the Veteran's service-connected headaches involved prostrating attacks, let alone monthly prostrating attacks, so as to warrant assignment of a 30 percent rating during that period.

In light of the foregoing, the Board finds that the preponderance of evidence is against the claim for an effective date prior to August 12, 2012 for the award of a 30 percent rating for the headache disability, and that the appeal in this matter must be denied.  


ORDER

An effective date prior to August 12, 2012 for the award of a 30 percent rating for a headache disorder is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


